

	

		II

		109th CONGRESS

		2d Session

		S. 2260

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2006

			Mrs. Clinton introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend titles XVIII and XIX of the Social Security Act

		  to make improvements to payments to Medicare Advantage plans and to reinstate

		  protections in the Medicaid program for working families, their children, and

		  the disabled against excessive out-of-pocket costs, inadequate benefits, and

		  health care coverage loss. 

	

	

		1.Short

			 titleThis Act may be cited as

			 the Patients Before Profits Act of

			 2006.

		2.Elimination of certain

			 Medicare Advantage overpayments

			(a)In

			 generalSection 1853(a)(1)(C)(ii) of the

			 Social Security Act (42 U.S.C.

			 1395w–23(a)(1)(C)(ii)), as added by section 5301 of the Deficit Reduction Act

			 of 2005, is amended—

				(1)in the heading,

			 by striking during phase-out

			 of budget neutrality factor;

				(2)in the matter

			 preceding subclause (I), by striking through 2010 and inserting

			 and subsequent years; and

				(3)in subclause

			 (II), by striking only for 2008, 2009, and 2010 and inserting

			 for 2008 and subsequent years.

				(b)Effective

			 dateThe amendments made by this section shall take effect as if

			 included in the enactment of section 5301 of the Deficit Reduction Act of

			 2005.

			3.Elimination of

			 private insurance slush fund

			(a)EliminationSubsection

			 (e) of section 1858 of the Social Security

			 Act (42 U.S.C. 1395w–27a) is repealed.

			(b)Conforming

			 AmendmentSection 1858(f)(1) of the Social Security Act (42 U.S.C. 1395w–27a(f)(1))

			 is amended by striking subject to subsection (e),.

			(c)Effective

			 DateThe amendments made by this section shall take effect as if

			 included in the enactment of section 221(c) of the Medicare Prescription Drug,

			 Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.

			 2181).

			4.Reinstating

			 protections for adequate benefits and affordable cost sharing

			(a)Repeal of state

			 option for alternative premiums and cost sharing

				(1)RepealSection

			 1916A of the Social Security Act, as added by sections 6041(a), 6042(a), and

			 6043(a) of the Deficit Reduction Act of 2005, is repealed.

				(2)Conforming

			 amendments

					(A)Subsection (y) of

			 section 1903 of the Social Security Act (42 U.S.C. 1396b), as added by section

			 6043(b) of the Deficit Reduction Act of 2005, is repealed.

					(B)Section 1916 of

			 the Social Security Act (42 U.S.C. 1396o) is amended—

						(i)in

			 subsection (f), by striking and section 1916A after

			 (b)(3); and

						(ii)by

			 striking subsection (h).

						(b)Repeal of state

			 option of providing benchmark benefit packagesSection 1937 of

			 the Social Security Act, as added by section 6044(a) of the Deficit Reduction

			 Act of 2005, is repealed.

			(c)Repeal of

			 health opportunity accounts demonstrationSection 1938 of the

			 Social Security Act, as added by section 6082 of the Deficit Reduction Act of

			 2005, is repealed.

			(d)Additional

			 conforming amendmentSection 1939 of the Social Security Act, as

			 redesignated by section 6082 of the Deficit Reduction Act of 2005, is

			 redesignated as section 1937 of the Social Security Act.

			(e)Effective

			 dateThe repeals and amendments made by this subsections (a)

			 through (d) shall take effect as if included in the enactment of the Deficit

			 Reduction Act of 2005.

			

